Citation Nr: 1420928	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  09-05 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral arm disability.

2.  Entitlement to service connection for bilateral leg disability.

3.  Entitlement to service connection for chronic gastritis, gastroesophageal reflux, claimed as a stomach condition, to include as due to an undiagnosed illness.

4.  Entitlement to an initial disability evaluation in excess of 20 percent for lumbar myositis, claimed as back pain.

5.  Entitlement to a compensable disability evaluation for arterial hypertension.

6.  Entitlement to a disability evaluation in excess of 30 percent for major depressive disorder.

REPRESENTATION

Appellant represented by:	Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to January 1980, May 2002 to May 2004, and October 2005 to November 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2008 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied service connection for bilateral arm condition, bilateral leg condition, and stomach condition.  These rating decisions also granted service connection for lumbar myositis with an evaluation of 20 percent, effective October 15, 2006; service connection for arterial hypertension with an evaluation of 0 percent, effective October 15, 2006; and service connection for major depressive disorder with an evaluation of 30 percent, effective October 25, 2007.  

The Veteran requested a hearing at the RO before a Decision Review Officer in February 2009; he withdrew his request in June 2009.

In rendering the decision below, the Board notes that it has reviewed the electronic claims files associated with the Veteran's claim in addition to reviewing the paper claims file. 

The issue of entitlement to an increased rating for asthma, a respiratory condition, been raised by the record in correspondence to VA in November 2012, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  At no point during the appeal has the Veteran had a bilateral arm disability.

2.  At no point during the appeal has the Veteran had a bilateral leg disability.

3.  A stomach condition has been attributed to known clinical diagnoses (chronic gastritis and gastroesophageal reflux) which was not manifested in service and is not shown to be related to the Veteran's service.

4.  Throughout the appeal, the Veteran's service-connected lumbar myositis has not resulted in limitation of flexion to 30 degrees or less; nor has there been a showing of ankylosis of any portion of the spine.  There have been no incapacitating episodes.  The Veteran's service-connected lumbar myositis has not resulted in objective neurological impairment.

5.  Throughout the appeal, the Veteran's service-connected arterial hypertension has not resulted in systolic pressure of 160 or more or diastolic pressure of 100 or more.

6.  Throughout the appeal, the Veteran's service-connected major depressive disorder has caused symptoms such as occasional irritation and feelings of hopelessness, sadness, low motivation, anger, and sleep disturbance.  This impairment most closely approximates occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral arm disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for service connection for bilateral leg disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  The criteria for service connection for a stomach condition, to include as due to an undiagnosed illness, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2013).

4.  The criteria for the assignment of a disability rating in excess of 20 percent for the Veteran's lumbar myositis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5235-5243 (2013).

5.  The criteria for the assignment of a compensable rating for the service-connected arterial hypertension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (2013).

6.  The criteria for the assignment of a disability rating in excess of 30 percent for major depressive disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2013). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects the Veteran was provided VCAA notice in correspondence mailed in October 2007, prior to the initial adjudication of the claims.  

With regard to the increased rating claims, here, the Veteran is challenging the initial rating assigned following the grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  See Dingess, 19 Vet. App. 473.

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claims.  In this regard, the Board notes that service treatment records and pertinent post-service medical records have been associated with the claims folder.  The Veteran has also been provided adequate VA examinations in response to his claims.  To this point, the issue of etiology regarding the Veteran's stomach condition was addressed in the October 2011 VA examination report outlined below.  The medical reviewer who provided the opinion considered the Veteran's medical history as documented in the claims folder, and relevant medical principles and provided a sound rationale for the conclusions.  Collectively, the medical opinion is deemed adequate for the purpose of this adjudication and the VA has no further duty to provide an examination or medical opinion.  38 U.S.C.A. § 5103A (d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (4) (2013).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).   Moreover, the Board notes that the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.

Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claims.  The Board also is unaware of any such outstanding evidence.  Therefore, the Board is satisfied that the originating agency has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.
Legal Criteria

Service Connection Claims 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to prevail on the issue of service connection, there must be competent and credible evidence of three things: (1) a current disability; (2) evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366   (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing).
Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81,834 (Dec. 29, 2011) (extending the delimiting date). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Guiterrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a) (5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a) (2) (ii).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317 (a) (2) (i) (B) (3).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a) (3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).
For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a) (4).

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110, 1131 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Disability Rating Claims

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. (2013).

The evaluation of the same disability under various diagnoses is to be avoided.   C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous. . . ." See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.   In all increased rating cases, it is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings Hart v. Mansfield, 21 Vet. App. 505 (2007).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Bilateral Arm Disability

The Veteran contends that he is entitled to service connection for a bilateral arm disability.  As will be explained below, the record establishes that he did not have a bilateral arm disability at the time the claim for VA disability compensation was filed in September 2007, or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, he is not entitled to service connection for a bilateral arm disability.

Service treatment records show that the Veteran was unable to move his left arm due to a chest discomfort episode in October 2003; however, no diagnosis or additional complaints or treatment for a bilateral arm condition is noted.
The Veteran was afforded a VA examination in November 2007, in which the examiner noted no upper extremity condition identified on interview or physical examination.

The Veteran was afforded a VA examination in October 2011, in which the examiner found no upper extremity pattern or condition.  The upper extremities were normal; no joint or arm condition was found.  Motor, sensory, deep tendon reflexes, and muscle strength examination in the upper extremities were normal.

Based upon review of the evidence above, the Board finds the Veteran's claim for service connection for a bilateral arm disability must fail because the most recent medical evidence does not indicate a current diagnosis of these conditions.  Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection for that disorder is not authorized under the statues governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

As provided by 38 U.S.C.A. § 1154(a), VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

In making this decision, the Board finds that the Veteran's assertion that he has a neurological condition of the bilateral arms is not probative of the issue.  The existence of such a disability is a complex medical question, one which, as a layperson, the Veteran is not competent to address.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); but cf. Jandreau, 492 F.3d at 1376-77 (allowing that a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg).  The Veteran is competent to report his symptoms, and did so in the October 2011 VA examination; however, he is not competent to render a neurological diagnosis.  In this case, the medical evidence outweighs the Veteran's statements. That evidence confirms that there is no underlying disability of the arms.

For all the foregoing reasons, the claim for service connection a bilateral arm disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  

Bilateral Leg Disability

The Veteran contends that he is entitled to service connection for a bilateral leg disability.  As will be explained below, the record establishes that he did not have a bilateral leg disability at the time the claim for VA disability compensation was filed in September 2007, or during the pendency of the claim.  See McClain, 21 Vet. App. 319, 321.  Therefore, he is not entitled to service connection for a bilateral leg disability.

The Veteran was afforded a VA examination in November 2007, in which he denied radiating pain to the extremities or specific loss of strength, numbness, or burning in the extremities.  The examiner noted no lower extremity condition identified on interview or physical examination.

The Veteran was afforded a VA examination in October 2011, in which the examiner found no lower extremity pattern or condition.  The lower extremities were normal; no joint or leg condition was found.  Motor, sensory, deep tendon reflexes, and muscle strength examination in the lower extremities were normal.

Based upon review of the evidence above, the Board finds the Veteran's claim for service connection for a bilateral leg disability must fail because the most recent medical evidence does not indicate a current diagnosis of these conditions.  Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection for that disorder is not authorized under the statues governing Veterans' benefits.  Brammer, 3 Vet. App. 223, 225; Rabideau, 2 Vet. App. 141, 144.  

In addition to the objective evidence discussed above, the Board has considered the written assertions advanced by the Veteran and by his representative, on his behalf.  However, to the extent that those assertions are being offered either to establish a diagnosis or nexus between the claimed disabilities under consideration and service, such evidence must fail.  Similar to the analysis above, the Board finds that the Veteran's assertion that he has a neurological condition of the bilateral legs is not probative of the issue, as he is not competent to render neurological diagnoses.  The October 2011 VA exam is more probative of the issue of a current diagnosis, and specifically found no disability.

For all the foregoing reasons, the claim for service connection a bilateral leg disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  

Stomach Condition

The Veteran contends that he is entitled to service connection for a stomach condition, diagnosed as chronic gastritis and gastroesophageal reflux, to include as due to an undiagnosed illness.  

The Veteran was afforded a VA examination in November 2007, in which he reported onset of stomach pain in 2006.  The examiner diagnosed chronic gastritis and gastroesophageal reflux.

The Veteran was afforded a VA examination in October 2011, in which the examiner stated that gastritis and gastroesophageal reflux disease were diagnosable chronic multisymptom illnesses with a partially explained etiology; not likely related to a specific exposure event experienced during service in Southwest Asia.  The examiner stated that review of the service treatment records failed to report complaints related to the medical conditions; there was no etiological relationship described in the medical literature among the mentioned claimed conditions and specific exposure events experienced by the Veteran during service in Southwest Asia.

In this case, the Board notes that the Veteran's gastrointestinal complaints have been attributed to known clinical diagnoses (chronic gastritis and gastroesophageal reflux), which are not undiagnosed.  Moreover, the VA examiner in October 2011 found that gastritis and gastroesophageal reflux disease were diagnosable chronic multisymptom illnesses with a partially explained etiology.  As noted above, chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. 
§ 3.317(a) (2) (ii).  It is specifically not noted as a functional disorder.  Therefore, the stomach condition does not fall within the purview of the undiagnosed illness presumptive provisions and presumptive service connection under 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317 is not warranted.  Accordingly, the analysis progresses to the question of direct service connection.  See Combee, 34 F.3d at 1042.  

Based upon review of the evidence above, the Board finds the Veteran's claim for service connection for a stomach condition must fail because the medical evidence does not indicate a connection between the disability and service.  Here, the October 2011 examination found against a nexus and the examiner provided reasons as to why that conclusion was reached.  The medical evidence of record does not contradict these findings. 

In addition to the objective evidence discussed above, the Board has considered the written assertions advanced by the Veteran and by his representative, on his behalf.  However, to the extent that those assertions are being offered either to establish a nexus between the disability under consideration and service, such evidence must fail.  In making this decision, the Board finds that the Veteran is not competent in this instance to opine that his currently diagnosed chronic gastritis and gastroesophageal reflux are related to his service as that is a complex medical question that requires medical expertise and training including: knowledge of the etiology of gastrointestinal disease; review of current clinical findings and diagnostic studies; and correlation with past medical records and reported history.  Chronic gastritis and gastroesophageal reflux are not simple medical conditions and, as a lay person, the Veteran is not qualified through education, training, or experience to offer an opinion on medical causation and etiology.  Determining the etiology of complex medical conditions requires medical training and would not be subject to lay observation, as contrasted with the situations contemplated by Jandreau and Barr.  Here, the Veteran's lay opinion on causation is not competent evidence and cannot be considered as evidence favorable to the claim.

For all the foregoing reasons, the claim for service connection for a stomach condition must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  

Lumbar Myositis

The Veteran's service-connected lumbar myositis is currently evaluated as 20 percent disabling. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  38 C.F.R. § 4.40 (2013).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2013).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  The rating schedule is also intended to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  With respect to joints, factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry is directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2013).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, a 10 percent rating will be assigned for each major joint or group of minor joints affected by limitation of motion.  A 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, disabilities are evaluated as follows:

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

Forward flexion of the thoracolumbar spine to 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine (40 percent); unfavorable ankylosis of the entire thoracolumbar spine (50 percent); unfavorable ankylosis of the entire spine (100 percent); 38 C.F.R. § 4.71a, General Rating Formula (2013).

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. Id. at Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula, Note (2) (2013).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  38 C.F.R. § 4.71a, General Rating Formula, Note (6) (2013).  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months. Id.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months. Id.  A 60 percent rating is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past twelve months. Id.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

After a review of the evidence of record, the Board concludes that an evaluation in excess of 20 percent for the service-connected lumbar myositis is not warranted. 

Private treatment records in October 2007 show reports of low back pain with an inability to fall asleep due to pain.

The Veteran was afforded a VA examination in November 2007, in which he reported occasional sharp pain, discomfort, and frequent stiffness of his low back.  He denied fecal and urinary incontinence.  Physical examination showed thoracolumbar spine flexion of 52 degrees, extension of 15 degrees, lateral bending bilaterally of 25 degrees, and bilateral rotation lateral of 25 degrees.  The examiner noted no additional limitation by pain, fatigue, weakness, lack of endurance, or coordination of low back during physical examination.  The examiner diagnosed lumbar myositis.

The Veteran was afforded a VA examination in January 2011, in which he reported pain that was worst during ambulation and sudden movements, limiting his activities that required back bending and use of stairs.  No urinary or fecal problems were noted.  Decreased motion, spasm, pain with motion, guarding, and tenderness of the thoracolumbar sacrospinalis was noted.  There was no thoracolumbar spine ankylosis.  Range of motion testing for the thoracolumbar spine showed flexion of 50 degrees, extension of 20 degrees, left lateral flexion of 25 degrees, left lateral rotation of 30 degrees, right lateral flexion of 25 degrees, and right lateral rotation of 30 degrees.

The Veteran was afforded a VA examination in October 2011, in which he reported fatigue, decreased motion, stiffness, spasm, and pain.  No urinary or fecal problems were noted.  There was no thoracolumbar spine ankylosis.  Range of motion testing of the thoracolumbar spine was noted as flexion of 68 degrees, extension of 20 degrees, left lateral flexion of 20 degrees, left lateral rotation of 20 degrees, right lateral flexion of 20 degrees and right lateral rotation of 20 degrees.

Based on a review of the evidence, the Board finds that an evaluation in excess of 20 percent is not warranted.  As stated above, the higher 40 percent evaluation requires limitation of forward flexion of the thoracolumbar spine to 30 degrees or less.  The above-outlined VA examinations in November 2007, January 2011, and October 2011 do not show forward flexion meeting the required criteria for a higher rating as forward flexion was 52 degrees, 50 degrees, and 68 degrees, respectively.  Furthermore, there is no showing of ankylosis, which occurs when a joint is fixed in place.

The Board acknowledges the lay statements and reported symptomatology regarding the Veteran's service-connected lumbar myositis.  The Veteran is competent to report such symptoms because this requires only personal knowledge as it comes through one's senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, while these lay statements were considered, the Board finds the clinical medical evidence of record to be of far greater probative value. 

An evaluation in excess of the currently assigned 20 percent rating is therefore not warranted in this case, even when considering the DeLuca factors, as the service-connected lumbar myositis did not exhibit the requisite limitation of motion.  The preponderance of the evidence is also against assigning a schedular rating higher than 20 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The evidence of record does not indicate incapacitating episodes.  There is also no evidence in the record that the Veteran had ever required bed rest, as prescribed by a physician.

Additionally, the evidence of record is against a finding that the Veteran's lumbar myositis resulted in any neurological abnormality, including, but not limited to, radiculopathy, or bowel or bladder impairment.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1) (2013).  The Board notes that the RO denied entitlement to service connection for lower extremities radiculopathy, also claimed as numbness and cramps, in an unappealed July 2011 rating decision.  The medical evidence does not show a diagnosis of such a neurological disorder.

With respect to a rating under Diagnostic Code 5003, the lumbar vertebrae are considered a group of minor joints that is ratable on parity with a major joint.  38 C.F.R. § 4.45 (2013).  Diagnostic Code 5003 allows for the assignment of a 20 percent rating only where there is X-ray evidence of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  A 10 percent rating is permitted where there is X-ray evidence of arthritis of 2 or more major joints or 2 or more minor joint groups.  The lumbar spine may only be rated as one major joint, and the Veteran is only service-connected for the lumbar myositis.  Accordingly, the evidence does not support a compensable rating for the lumbar myositis under Diagnostic Code 5003.  38 C.F.R. § 4.71a (2013).

Arterial Hypertension

The RO assigned the Veteran's hypertension a noncompensable initial evaluation pursuant to Diagnostic Code 7101, used in rating hypertensive vascular disease.  38 C.F.R. § 4.104, Diagnostic Code 7101.
Under Diagnostic Code 7101, a rating of 10 percent is warranted for hypertensive vascular disease where the diastolic pressure is predominantly 100 or more; or systolic pressure is predominantly 160 or more; or when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100 or more.  A 20 percent evaluation requires diastolic pressure of predominantly 110 or more; or systolic pressure of predominantly 200 or more.  A 40 percent evaluation requires diastolic pressure of predominantly 120 or more.  A 60 percent evaluation requires diastolic pressure of predominantly 130 or more.  Hypertension or isolated systolic hypertension must be confirmed by readings taken 2 or more times on at least 3 different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104.

Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

After a review of the evidence of record, the Board concludes that a compensable evaluation for the service-connected arterial hypertension is not warranted. 

VA treatment records show blood pressure readings of 128/85 in July 2007; 107/66 in August 2007; 158/98 in March 2010; 154/97 in September 2011; and 120/75 in January 2012.

A private treatment record in October 2007 showed a diagnosis of high blood pressure with a reading of 140/80.

The Veteran was afforded a VA examination in November 2007 in which blood pressure readings were noted as 108/72, 114/71, and 115/79.  The Veteran reported taking Norvasc and Atenolol.  The examiner diagnosed arterial hypertension.

The Veteran was afforded a VA examination in October 2011 that showed blood pressure reading of 157/80, 149/84, and 139/86.  The Veteran reported taking Omeprazole.  The Veteran's condition was noted as being stable on medication treatment.

Overall, the pattern of blood pressure readings shows that there were no readings with a diastolic pressure of 100 or higher, and there was no systolic pressure of 160 or higher.  The Veteran was prescribed medication; nonetheless, there was no history of diastolic blood pressure of predominantly 100 or more.  As such, the criteria for a compensable rating are not met.

Major Depressive Disorder

The Veteran's major depressive disorder is rated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9434.  The rating criteria are as follows.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating. Id.  However, this fact does not make the provided list of symptoms irrelevant.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration. Id. at 117. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders 32 (4th Ed. 1994) [hereinafter DSM-IV]).  GAF scores ranging from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores ranging from 41 to 50 reflect more serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (2013) (incorporating by reference the VA's adoption of the DSM-IV for rating purposes).  

After carefully reviewing the evidence of record, the Board concludes that the occupational and social impairment from the Veteran's major depressive disorder more nearly approximates the occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks required for a 30 percent rating than the reduced reliability and productivity required for a 50 percent rating.
	
Private treatment records in October 2007 show symptoms to include seclusion, lack of interest, no socialization, weeping spells, low tolerance levels, poor concentration, and feelings of worthlessness and hopelessness.

The Veteran was afforded a VA examination in November 2007, in which he reported being divorced and having a very good relationship with his son.  He denied suicide attempts and a history of violence.  He reported symptoms to include sadness, anger, lack of energy, lack of motivation, trouble sleeping, and anxiety.  The examiner noted a clean appearance, spontaneous speech, cooperative attitude, constricted affect, anxious mood, intact orientation, unremarkable thought process and content, no delusions, no hallucinations, no inappropriate behavior, no obsessive/ritualistic behavior, no panic attacks, no homicidal or suicidal thoughts, good impulse control, and normal memory.  The examiner diagnosed depressive disorder, not otherwise specified (NOS), and assigned a GAF score of 70.

The Veteran was afforded a VA examination in June 2009, in which he reported keeping to himself and no history of suicide attempts or violence.  He reported sadness, lack of interest for significant activities, irritability, crying spells, feelings of hopelessness and worthlessness, sleep difficulties, and social isolation.  The examiner noted a clean general appearance, overly dependent and guarded attitude, constricted affect, hopeless and depressed mood, intact attention and orientation, paucity of ideas, poverty of thought, no delusions, no hallucinations, no inappropriate behavior, no obsessive/ritualistic behavior, no panic attacks, no homicidal or suicidal thoughts, good impulse control, no episodes of violence, and moderately impaired immediate memory.  The examiner diagnosed major depressive disorder, recurrent, moderate to severe and assigned a GAF score of 50.	

In his May 2010 notice of disagreement (NOD), the Veteran noted that he had difficulty in establishing or maintaining relationships, had marital problems, and spent the day in his room isolated.

Private treatment records in October 2010 and November 2012 showed symptoms to include seclusion at home, self-esteem issues, having a death wish, flashbacks of traumatic experiences, lack of energy and interest in any activity including sexual relations, frequent crying, poor concentration, and feelings of worthlessness and hopelessness.

The Veteran was afforded a VA examination in October 2011, in which he reported symptoms to include occasional irritability, anger, depressed mood and hopelessness.  The examiner noted clean appearance, unremarkable speech, cooperative attitude, appropriate affect, depressed mood, intact attention and orientation, unremarkable thought process and content, no delusions, no hallucinations, no inappropriate behavior, no obsessive/ritualistic behavior, no panic attacks, no homicidal or suicidal thoughts, good impulse control, no episodes of violence, and normal memory.  The examiner stated that the Veteran had markedly diminished interest or participation in significant activities, difficulty falling or staying asleep, and depressed mood.  The examiner opined that the Veteran's major depressive disorder was not severe enough to preclude him from a gainful job or precluded him from social activities.  The examiner stated that the Veteran's mental disorder was controlled with minimal medication; the Veteran was "doing just fine".  The examiner stated that an "increase" was not in order.  The examiner diagnosed major depression, non psychotic, and assigned a GAF score of 70.  

The Veteran was afforded a VA examination in March 2013, in which he reported being divorced and maintaining a good paternal relationship with his son.  He also reported symptoms to include sleep disturbances, unspecified fears, low motivation, and sadness.  The examiner noted adequate hygiene, cooperation, clear speech, mildly depressed mood with appropriate affect to mood, no evidence of delusion or hallucinations, full orientation, normal abstraction capacity, some recent memory difficulties but otherwise preserved cognitive function, and good insight and judgment.  The Veteran denied suicidal or homicidal ideations or plans.  The examiner diagnosed major depressive disorder, assigned a GAF score of 65 to 70, and summarized the level of impairment as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  
Based on this evidence, the Board finds that the Veteran's disability picture more nearly approximates the criteria for a schedular 30 percent rating.  See 38 C.F.R. § 4.7 (2013).  

In sum, the Veteran's symptoms throughout the appeal have been occasional irritation and feelings of hopelessness, sadness, low motivation, anger, and sleep disturbance.  As previously discussed, GAF scores ranging from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships; a GAF score of 50 reflects more serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The GAF scores of 50 to 70 are consistent with the level of severity of the symptoms provided for the 30 percent rating level, as the Veteran had moderately serious to serious symptoms. 

The preponderance of the evidence is against a finding that the Veteran has occupational and social impairment with reduced reliability and productivity.  There is no medical or lay evidence indicating that the Veteran has exhibited symptoms on par with the level contemplated by the higher 50 percent rating, such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; or impaired abstract thinking.  

The Board notes that the October 2011 VA examiner opined that the Veteran's major depressive disorder was not severe enough to preclude him from a gainful job or precluded him from social activities.  The examiner stated that the Veteran's mental disorder was controlled with minimal medication; the Veteran was "doing just fine" and an "increase" was not in order.  

To this point, the Board notes that the Veteran's speech has been noted as spontaneous, unremarkable, and clear by VA examiners.  Moreover, although some impaired memory/ recent memory difficulties were noted, impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks) was not shown. 

The Board acknowledges that the Veteran has seclusion/social isolation, was divorced from his spouse, and stated in his May 2010 NOD that he had difficulty in establishing or maintaining relationships; however, the information concerning his relationship with his son reflects that the Veteran does have an ability to establish and maintain effective relationships.  The Board finds that the Veteran's difficulty with relationships associated with PTSD more nearly approximates the severity of disability contemplated by a 30 percent rating. 
With regard to symptoms beyond a 50 percent rating, the Board notes that private treatment records have indicated that the Veteran has a death wish; however, the Board notes that the Veteran has repeatedly denied suicidal ideation or plans in the aforementioned VA examinations. 

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's disability.  For the pendency of the claim, the evidence of record reflects that the Veteran suffered from occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), but not occupational and social impairment with reduced reliability and productivity.  As a result, entitlement to a rating in excess of 30 percent for major depressive disorder is denied. 

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to greater levels of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2013); see also, Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected lumbar myositis, hypertension, and major depressive disorder are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Moreover, higher evaluations exist within the rating criteria, but the required symptomatology is not present in the Veteran.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.

Finally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (the Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  However, the Veteran has not specifically argued, and the record does not otherwise reflect, that his disabilities render him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) (2013) is not warranted.


ORDER

Entitlement to service connection for bilateral arm disability is denied.

Entitlement to service connection for bilateral leg disability is denied.

Entitlement to service connection for chronic gastritis, gastroesophageal reflux, claimed as a stomach condition is denied.

Entitlement to an initial disability evaluation in excess of 20 percent for lumbar myositis, claimed as back pain, is denied.

Entitlement to a compensable disability evaluation for arterial hypertension is denied.

Entitlement to a disability evaluation in excess of 30 percent for major depressive disorder is denied.


____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


